Exhibit 10.19

STRONGBRIDGE BIOPHARMA PLC

2015 NON-EMPLOYEE DIRECTOR EQUITY COMPENSATION PLAN

NONQUALIFIED STOCK OPTION AWARD

Strongbridge Biopharma plc (the “Company”) has granted you a Stock Option (the
“Option”) under the Non-Employee Director Equity Compensation Plan (the
“Plan”).  The terms of the grant are set forth in the Stock Option Award
Agreement provided to you (the “Agreement”).  The following provides a summary
of the key terms of the grant; however, you should read the entire Agreement,
along with the terms of the Plan, to fully understand the grant.

 

SUMMARY OF NONQUALIFIED STOCK OPTION AWARD

 

 

 

Grantee:

[name]

Date of Grant:

[date]

Vesting Schedule:

To vest and become exercisable (i) on [date], provided that the applicable
member of the Board continues to provide service as a member of the Board
continuously from the date of grant through [date]; (ii) upon a change of
control of the Company, provided the applicable member of the Board is a
director of the Company on such date.

Exercise Price Per Share:

[price]

Total Number of Options Granted:

[#units]

Term/Expiration Date:

[date]

 







--------------------------------------------------------------------------------

 



STRONGBRIDGE BIOPHARMA PLC

NON-EMPLOYEE DIRECTOR EQUITY COMPENSATION PLAN

NONQUALIFIED STOCK OPTION AWARD AGREEMENT

This STOCK OPTION AWARD AGREEMENT (the “Agreement”), dated as of [date] (the
“Date of Grant”), is delivered by Strongbridge Biopharma plc (the “Company”) to
[name] (the “Grantee”).

RECITALS

A.The Non-Employee Director Equity Compensation Plan (the “Plan”) provides for
the grant of options to purchase shares of common stock of the Company (“Company
Stock”). The Company has decided to make a stock option award as an inducement
for the Grantee to promote the best interests of the Company and its
stockholders. Capitalized terms that are used but not defined herein shall have
the respective meanings accorded to such terms in the Plan. 

B.The Plan is administered and interpreted by the Board of Directors of the
Company (the “Board”).

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

1. Grant of Option.  Subject to the terms and conditions set forth in this
Agreement and in the Plan, the Company hereby grants to the Grantee a Stock
Option (the “Option”) to purchase ___________ shares of Company Stock at an
exercise price of $[____] per share.

2. Vesting.  The Option shall become vested and exercisable, according to the
following vesting schedule, if the Grantee continues to provide service to the
Company from the Date of Grant until the applicable vesting date:

Vesting Date

% of Option Vested

To vest and become exercisable (i) on [date], provided that the applicable
member of the Board continues to provide service as a member of the Board
continuously from the date of grant through [date]; (ii) upon a change of
control of the Company, provided the applicable member of the Board is a
director of the Company on such date.

100%

 

The vesting of the Option shall be cumulative, but shall not exceed 100% of the
shares subject to the Option granted above.  If the foregoing schedule would
produce fractional shares, the portion of the Option that vests shall be rounded
down to the nearest whole share.



-  1  -

--------------------------------------------------------------------------------

 



3. Term of Option.

(a) The Option shall have a term of ten (10) years from the Date of Grant and
shall terminate at the expiration of that period, unless it is terminated at an
earlier date pursuant to the provisions of this Agreement or the Plan.

(b) Unless a later termination date is provided for in a Company-sponsored plan,
policy or arrangement, or any agreement to which the Company is a party, the
Option shall automatically terminate upon the happening of the first of the
following events:

(i) The expiration of the ninety (90) day period after the Grantee ceases to
provide service to the Company, if the termination is for any reason other than
Disability (as defined in the Plan), death or Cause (as defined in the Plan).

(ii) The expiration of the one (1) year period after the Grantee ceases to
provide service to the Company on account of the Grantee’s Disability.

(iii) The expiration of the one (1) year period after the Grantee ceases to
provide service to the Company, if the Grantee dies (x) while providing service
to the Company or (y) within ninety (90) days after the Grantee ceases to
provide such services on account of a termination described in subparagraph (i)
above.

(iv) The date on which the Grantee ceases to provide service to the Company on
account of a removal for Cause.  In addition, notwithstanding the prior
provisions of this Paragraph 3, if a majority of disinterested members of the
Board determines that the Grantee has engaged in conduct that constitutes Cause
at any time while the Grantee is providing service to the Company or after the
Grantee’s termination of service, any Option held by the Grantee shall
immediately terminate, and the Grantee shall automatically forfeit all shares
underlying any exercised portion of an Option for which the Company has not yet
delivered the share certificates, upon refund by the Company of the Exercise
Price paid by the Grantee for such shares.

Notwithstanding the foregoing, in no event may the Option be exercised after the
date that is immediately before the tenth anniversary of the Date of Grant.  Any
portion of the Option that is not vested and exercisable at the time the Grantee
ceases to provide service to the Company shall immediately terminate.

 

4. Exercise Procedures

(a) Subject to the provisions of Paragraphs 2 and 3 above, the Grantee may
exercise part or all of the vested Option by delivering a written notice of
exercise to the Company in the manner provided in this Agreement, specifying the
number of shares of Company Stock as to which the Option is to be
exercised.  The Grantee shall pay the Exercise Price (i) in cash, (ii) by
delivering shares of Company Stock owned by the Grantee (including Company Stock
acquired in connection with the exercise of an Option, subject to such
restrictions as the Board deems appropriate) and having a Fair Market Value on
the date of exercise equal to the Exercise Price or by attestation (on a form
prescribed by the Board) to ownership of shares of Company Stock having a Fair
Market Value on the date of exercise equal to the Exercise Price; (iii) after a
Public Offering,

-  2  -

--------------------------------------------------------------------------------

 



by payment through a broker in accordance with procedures permitted by
Regulation T of the Federal Reserve Board; or (iv) by such other method as the
Board may approve.  In addition, the Grantee may elect to settle the Option on a
“net basis” by taking delivery of the number of Company Stock equal to Fair
Market Value of the shares subject to any Option less the exercise price, any
tax (or governmental obligation) or other administration fees due. The Company
may impose from time to time such limitations as it deems appropriate on the use
of shares of  Company Stock to exercise the Option. 

(b) The obligation of the Company to deliver shares of Company Stock upon
exercise of the Option shall be subject to all applicable laws, rules, and
regulations and such approvals by governmental agencies as may be deemed
appropriate by the Company, including such actions as Company counsel shall deem
necessary or appropriate to comply with relevant securities laws and
regulations.  The Company may require that the Grantee (or other person
exercising the Option after the Grantee’s death) represent that the Grantee is
purchasing shares of Company Stock for the Grantee’s own account and not with a
view to or for sale in connection with any distribution of the shares of Company
Stock, or such other representation as the Company deems appropriate. 

5. Change of Control.  Upon a Change of Control (as defined in the Plan), the
Option shall automatically accelerate and become fully vested and exercisable,
provided that the Grantee is providing service to the Company on the date of
such Change of Control.

6. Restrictions on Exercise.  Except as the Company may otherwise permit
pursuant to the Plan, only the Grantee may exercise rights under the Option
during the Grantee’s lifetime and, after the Grantee’s death, the Option shall
be exercisable (subject to the limitations specified in the Plan) solely by the
personal representative or other person entitled to succeed to the rights of the
Grantee, or by the person who acquires the right to exercise the Option by will
or by the laws of descent and distribution, or if permitted in any case by the
Board, pursuant to a domestic relations order or otherwise as permitted by the
Board, to the extent that the Option is vested and exercisable pursuant to this
Agreement. Any such successor must furnish proof satisfactory to the Company of
his or her right to receive the Option under the Grantee’s will or under the
applicable laws of descent and distribution.

7. Adjustments.  The provisions of the Plan applicable to Adjustments (as
described in Section 3 of the Plan) shall apply to the Option.

8. Grant Subject to Plan Provisions.  This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan.  The grant and exercise of the
Option are subject to interpretations, regulations and determinations concerning
the Plan established from time to time by the Board in accordance with the
provisions of the Plan, including, but not limited to, provisions pertaining to
(i) rights and obligations with respect to withholding taxes, (ii) the
registration, qualification or listing of the shares of Company Stock, (iii)
changes in capitalization of the Company and (iv) other requirements of
applicable law.  The Board shall have the authority to interpret and construe
the Option pursuant to the terms of the Plan, and its decisions shall be
conclusive as to any questions arising hereunder.



-  3  -

--------------------------------------------------------------------------------

 



9. No Rights to Conitnued Service.  The grant of the Option shall not confer
upon the Grantee any right to be retained by or in the service of the Company
and shall not interfere in any way with the right of the Board to terminate the
Grantee’s service. 

10. No Shareholder Rights.  Neither the Grantee, nor any person entitled to
exercise the Grantee’s rights in the event of the Grantee’s death, shall have
any of the rights and privileges of a shareholder with respect to the shares of
Company Stock subject to the Option, until certificates for shares of Company
Stock have been issued upon the exercise of the Option.

11. Assignment and Transfers.  Except as the Board may otherwise permit pursuant
to the Plan, the rights and interests of the Grantee under this Agreement may
not be sold, assigned, encumbered or otherwise transferred except, in the event
of the death of the Grantee, by will or by the laws of descent and distribution
or if permitted in any specific case by the Board, pursuant to a domestic
relations order or otherwise as permitted by the Board. In the event of any
attempt by the Grantee to alienate, assign, pledge, hypothecate, or otherwise
dispose of the Option or any right hereunder, except as provided for in this
Agreement, or in the event of the levy or any attachment, execution or similar
process upon the rights or interests hereby conferred, the Company may terminate
the Option by notice to the Grantee, and the Option and all rights hereunder
shall thereupon become null and void.  The rights and protections of the Company
hereunder shall extend to any successors or assigns of the Company and to the
Company’s parents, subsidiaries, and affiliates.  This Agreement may be assigned
by the Company without the Grantee’s consent.

12. Applicable Law.  The validity, construction, interpretation and effect of
this Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without giving effect to the conflicts of laws provisions
thereof.

13. Notice.  Any notice to the Company provided for in this Agreement shall be
addressed to the Company in care of the Board, and any notice to the Grantee
shall be addressed to such Grantee at the current address shown on the payroll
of the Company, or to such other address as the Grantee may designate to the
Company in writing. 

 



-  4  -

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Agreement, and the Grantee has executed this Agreement, effective
as of the Date of Grant.

 

Strongbridge Biopharma plc

 

By:Name: Matthew Pauls

Title: Chief Executive Officer

 

 

I hereby accept the Option described in this Agreement, and I agree to be bound
by the terms of the Plan and this Agreement.  I hereby further agree that all
the decisions and determinations of the Board shall be final and binding.

 

 

Grantee:

 

 



Name:  [name]

Date:

(Signature Page to Nonqualified Stock Option Award Agreement)

 

--------------------------------------------------------------------------------